Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The earliest filing date is July 1 2009.

Information Disclosure Statement
The information disclosure statement filed 8/6/2014 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the a lot of non-US patents or patent applications such as other patent office’s actions are not summited and the Examiner could not evaluate those files.  It has been placed in the application file, but the information referred to therein has not 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10614593 B2 (copending US application 15/707509 A1) in view of Dahlhoff et al. (US 2004/0136458 A1, a reference of PTO 1449, hereinafter Dahlhoff).
same subjects such as 
determining a block-level control flag value for the intra prediction mode of the block, wherein the block-level control flag value indicates whether filter processing is to be turned on or off as to neighboring pixels that are located adjacent to the block and not included within the block (claim 1, ll. 1-6); and 
in response to the block-level control flag value indicating the filter process is to be turned on for the intra prediction mode of the block (claim 1, 7-9):
filtering the neighboring pixels (claim 1, ll.10); and 
generating a prediction image for the block using the intra prediction mode and the filtered neighboring pixels, wherein the 
except with decoding instead of encoding a block and determining an intra prediction mode of a block , which is complemenery operation of decoding and is well known in the art.
	Dahlhoff, in an analogous environment,  further discloses the limitation determining an intra prediction mode of a block(claims 1 and 4, [0002-0006]) and encoding it thereinafter ([0016]-[0021]).
The knowledge that determining an intra prediction mode of block and encoding it  is a desirable way to subject that would have been within the skill in the art, as evidenced by Dahlhoff for reducing artifact of encoding.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the well-known elements of  Dahlhoff  with the well-known technique in image processing of ‘593 patent because the combination is nothing more than a “predictable use of prior art elements according to their   KSR, 550 U.S., at 417.
As to claims 2-3, the claims 2-3 of  ‘593 parent patent further discloses the similar wording.
As to claim 4-6, and 7-9, the claims are the corresponding apparatus and computer readable medium claims to claim 1-3. The rejections are addressed with respect to the rejection of claims 1-3


Contact Information
	Any inquiry concerning this communication or earlier communications should be directed to Jingge Wu whose telephone number is (571)-272-7429. He can normally be 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Claire Wang  can be reached at (571) 270--1051. 
	

/JINGGE WU/Primary Examiner, Art Unit 2663